Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to U.S. Patent application 16839094, filed on 4/3/2020, this application claims priority to Korean Patent Application KR10-2019-0038943  filed on 4/3/2019 . 
	This action is made non-final.
	Claims 1-20 are pending in this case. Claims 1 and 12 are independent claims. The information disclosure statement filed on 4/3/2020 and 7/24/2020 have been entered and considered by the examiner.


Drawings
	The drawings filed on 4/3/2020 have been accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





The term “new” in Claim 8 is a relative term which renders the claim indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The context of the claim nor the specification equates the terms “new” and “unread” nor the term “new” and “latest” or “newest.” Claim 18 is similar in scope to claim 8 and is rejected for the same reasons. Claims 9 and  19 depends from Claims 8 and 18 and fail to correct this ambiguity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20160313877 (Ha) in view of U.S. Pre-grant Publication 20170289085(Kim) as provided by applicant in the IDS submitted on 7/24/2020.
1. An electronic device, comprising: a display, a processor, and a memory storing historical messages previously transceived by the electronic device, and instructions executable by the processor to cause the electronic device to: 
based on reception of a new message, 
control the display to display a notification indicating the reception of the new message, 
detect an input corresponding to the notification, and 
based on the input corresponding to the notification, control the display to display the new message (See Ha at [0108]-[0110]  where a new message is received and  a gesture is made by a user to open said message. See also the figures illustrating this at Figures 6A through 6E and Figures 7A through 7E.)
Ha does not disclose a limitation where the aforementioned message is displayed and at least one historical message from among the stored historical messages, based on a designated time interval. 
Kim discloses this limitation. (See Kim at [0102] and Figure 17 where displayed is a prior conversation occurring over a 32 minute interval.  See also Kim at [0211] and Figure 21 where a previous conversation occurring over an hour and fifteen minutes, item 321, is disclosed. Kim also teaches regarding Figure 22 at [0211] that “[t]herefore, the controller 180 may simultaneously display, on the entire screen, ongoing messages . . . and the previous conversation content display window [] corresponding to the ongoing messages . . .”).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Ha and Kim. The two are 

2. Ha and Kim disclose the limitations of Claim 1. 
Kim discloses a limitation wherein the new message is displayed at a first time point, and wherein the at least one historical message is displayed at a second time point, the first time point and second time point spanning the designated time interval, and wherein the new message and the historical message are displayed in a message application screen. (See again Figure 22 and the description at [0211:
For example, as shown in FIG. 22, the controller 180 may display conversation contents on the previous conversation information included in the previous conversation information window 321 as a previous conversation content display window 322 at the background of the entire screen. Therefore, the controller 180 may simultaneously display, on the entire screen, ongoing messages 221, 222, 223, 224, 231, 232, 233, and 234 and the previous conversation content display window 322 corresponding to the ongoing messages 221, 222, 223, 224, 231, 232, 233, and 234.

The previous messages are displayed in a structure titled on 8/10/2012, item 322, which is presumed to be a previous date and the current messages, items 221-234, are superimposed over item 232.)

3. Ha and Kim disclose the limitations of Claim 2. 
Kim discloses a limitation wherein the first time point is occurs before the second time point and is separated from the second time point by the designated time interval, and wherein, within the message application screen, the new message is displayed at the first time point, and after lapse of the designated time interval, the at least one historical message is displayed at the second time point. (Kim discloses this limitation at [0218] where it is disclosed that: “[t]he terminal according to the present invention may display different display steps of information and message windows displayed based on one or more of a screen scroll speed of the user and a degree where a screen display time elapses. Here, the display steps of the information and message windows may mean sizes of the information and message windows and degrees of displayed contents.”)

4. Ha and Kim disclose the limitations of Claim 2. 
Kim discloses a limitation wherein the first time point occurs after the second time point and is separated from the second time point by the designated time interval, and wherein, within the message application screen, the at least one historical message is displayed before the new message at the second time point, and the new message is displayed after the at least one historical message after lapse of the designated time interval, at the first time point. (This limitation is held to be taught by the organization of messages according to chronological order. See Kim at [0229] and Figure 26 where this limitation is disclosed. A plurality of message groupings associated with conversations are disclosed. New messages will be displayed after historical messages as presented in the order received.)

5. Ha and Kim disclose the limitations of Claim 2. 
Kim discloses a limitation wherein the instructions are further executable by the processor to cause the electronic device to: apply a graphic effect highlighting the new message when the new message is displayed at the first time point. (See again the rejection of Claim 2 where the newly received messages are superimposed over the historical messages, this is held to teach the limitation of highlighting.).

6. Ha and Kim disclose the limitations of Claim 5. 
Kim discloses a limitation wherein the graphic effect highlighting the new message is applied to at least one of the new message and a background area of the message application screen. (See again the rejection of Claim 2, the limitation is held to be taught by the superimposition of newer messages over older messages. The older messages in the background are covered by the new messages so the highlighting applies to both levels. See also Ha at Figures 5A through 5D where newer messages are displayed at “higher layers” as described by Ha at [0107].)

8. Ha and Kim disclose the limitations of Claim 1. 
Kim discloses a limitation the instructions further executable to cause the electronic device to: 
store a plurality of new messages in the memory, select a first new message from among the plurality of new messages, control the display to display the first new message as selected at a first time point, and control the display to additionally display the at least one historical message and/or another new message from among the plurality of new messages that is unselected at a second time point, wherein the first time point and second time point are separated by the designated time interval. (The examiner is holding this limitation to be taught by the aforementioned teaching of Kim at simultaneously display, on the entire screen, ongoing messages . . . and the previous conversation content display window [] corresponding to the ongoing messages . . .”) because the language does not require a new message, and it is not clear in the context of the claim that a new message cannot also be historical since other messages follow it.)

9. Ha and Kim disclose the limitations of Claim 8. 
Kim discloses a limitation wherein the first new message is selected from among the plurality of new messages based at least on content included in each of the plurality of new messages and the stored historical messages. (See the rejection of Claim 8, there is no teaching in Kim that messages under a relative consideration like “new” would be treated differently than any other message which precedes another message to which it might provide context. It is therefore held that the teachings cited in the rejections of Claims 8 and 1 would disclose the above limitations.)

12. An operation method of an electronic device, the method comprising: 
storing in a memory historical messages previously transceived by the electronic device; 
based on reception of a new message, displaying on a display a notification indicating reception of the new message (See Ha at [0108]-[0110]  where a new message is received and  a gesture is made by a user to open said message. See also the figures illustrating this at Figures 6A through 6E and Figures 7A through 7E.)
 detecting by a processor an input corresponding to the notification; and based on the input corresponding to the notification, displaying the new message and at least one historical message from among the stored historical messages, based on a designated time interval. Kim discloses this limitation. (See Kim at [0102] and Figure 17 where displayed is a prior conversation occurring over a 32 minute interval.  See also Kim at [0211] and Figure 21 where a previous conversation occurring over an hour and fifteen minutes, item 321, is disclosed. Kim also teaches regarding Figure 22 at [0211] that “[t]herefore, the controller 180 may simultaneously display, on the entire screen, ongoing messages . . . and the previous conversation content display window [] corresponding to the ongoing messages . . .”).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Ha and Kim. The two are analogous to the Applicant’s invention in that both relate to SMS messaging systems on mobile phones. The motivation to do so would have been providing Ha with information related to a current conversation as taught by Kim at [0007].

13. Ha and Kim disclose the limitations of Claim 12.
Kim discloses a limitation wherein the new message is displayed at a first time point, and wherein the at least one historical message is displayed at a second time point, the first time point and second time point spanning the designated time interval, and wherein the new message and the historical message are displayed in a message application screen. (See again Figure 22 and the description at [0211]:
For example, as shown in FIG. 22, the controller 180 may display conversation contents on the previous conversation information included in the 

The previous messages are displayed in a structure titled on 8/10/2012, item 322, which is presumed to be a previous date and the current messages, items 221-234, are superimposed over item 232.)

14. Ha and Kim disclose the limitations of Claim 13.
Kim discloses a limitation wherein the first time point is occurs before the second time point and is separated from the second time point by the designated time interval, and wherein, within the message application screen, the new message is displayed at the first time point, and after lapse of the designated time interval, the at least one historical message is displayed at the second time point. (Kim discloses this limitation at [0218] where it is disclosed that: “[t]he terminal according to the present invention may display different display steps of information and message windows displayed based on one or more of a screen scroll speed of the user and a degree where a screen display time elapses. Here, the display steps of the information and message windows may mean sizes of the information and message windows and degrees of displayed contents.”)

15. Ha and Kim disclose the limitations of Claim 13.
Kim discloses a limitation wherein the first time point occurs after the second time point and is separated from the second time point by the designated time interval, and wherein, within the message application screen, the at least one historical message is displayed before the new message at the second time point, and the new message is displayed after the at least one historical message after lapse of the designated time interval, at the first time point. (This limitation is held to be taught by the organization of messages according to chronological order. See Kim at [0229] and Figure 26 where this limitation is disclosed. A plurality of message groupings associated with conversations are disclosed. New messages will be displayed after historical messages as presented in the order received.)

16. Ha and Kim disclose the limitations of Claim 13.
Kim discloses a limitation wherein displaying the new message includes applying a graphic effect highlighting the new message when the new message is displayed at the first time point. (See again the rejection of Claim 13 where the newly received messages are superimposed over the historical messages, this is held to teach the limitation of highlighting.).

17. Ha and Kim disclose the limitations of Claim 16.
Kim discloses a limitation wherein the graphic effect highlighting the new message is applied to at least one of the new message and a background area of the message application screen. (See again the rejection of Claim 2, the limitation is held to be taught by the superimposition of newer messages over older messages. The older messages in the background are covered by the new messages so the highlighting applies to both 

18. Ha and Kim disclose the limitations of Claim 13.
Kim discloses a limitation further comprising: 
storing a plurality of new messages in the memory, selecting a first new message from among the plurality of new messages; displaying the first new message as selected at a first time point; and 
displaying the at least one historical message and/or another new message from among the plurality of new messages that is unselected at a second time point; 
wherein the first time point and second time point are separated by the designated time interval. 
(The examiner is holding this limitation to be taught by the aforementioned teaching of Kim at Figure 22 and [0211] that “[t]herefore, the controller 180 may simultaneously display, on the entire screen, ongoing messages . . . and the previous conversation content display window [] corresponding to the ongoing messages . . .”) because the language does not require a new message, and it is not clear in the context of the claim that a new message cannot also be historical since other messages follow it.)

19. Ha and Kim disclose the limitations of Claim 18.
Kim discloses a limitation wherein the first new message is selected from among the plurality of new messages based at least on content included in each of the plurality of new messages and the stored historical messages. (See the rejection of Claim 18, there is no teaching in Kim that messages under a relative consideration like “new” would be treated differently than any other message which precedes another message to which it might provide context. It is therefore held that the teachings cited in the rejections of Claims 18 and 12 would disclose the above limitations.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Ha in view of Kim and in further view of U.S. Pre-grant Publication 20190138655 (Deets).

7. Ha and Kim disclose the limitations of Claim 5.
Ha and Kim do not disclose a limitation wherein the instructions are further executable by the processor to cause the electronic device to: remove the graphic effect at a third time point occurring after at least one of the first time point and the second time point. Deets discloses this limitation. (See Deets at [0082] and [0085] where the addition and removal of highlighting is taught in the context of historical messages and threads in an SMS text environment.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Ha and Deets. The two are analogous to the Applicant’s invention in that both relate to messaging organization. The motivation to do so would have been eliminating the time required to catch users up on large bodies of messages as taught by Deets at [0003]. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Ha in view of Kim and in further view of U.S. Pre-grant Publication 20170093769(Lind).
10.  Ha and Kim disclose the limitations of Claim 1. 
Kim discloses wherein the new message and the at least one historical message are displayed after execution of the lock release operation. (See Kim at [0100] where a lock operation may be used on the device and the rejection of Claim 1 generally for the display of recent and former related messages upon said device in Kim.).

Ha and Kim do not disclose wherein the notification is displayed on a lock screen when the new message is received while the electronic device is operating in a locked state, wherein the instructions are further executable by the processor to cause the electronic device to execute a lock release operation based on the detected input corresponding to the notification, (See Kim at [0100] where an unlock gesture is disclosed, but there is no mention of notifications above the lock screen.)
Lind discloses this limitation. (See Lind at [0093] where notifications are presented to a user above a locked screen that messages have been received and the messages are presented upon opening of the locked screen.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kim and Lind. The two are analogous to the Applicant’s invention in that both relate to messaging systems. The motivation to modify the lock screen of Kim to be more like Lind would have been giving the user privacy options as taught by Lind at [0093].
11. Ha, Kim and Lind disclose the limitations of Claim 10.
Ha and Kim do not disclose a limitation wherein the instructions are further executable by the processor to cause the electronic device to: control the display to display a message associating with release the locked state of the electronic device based on the detected input, wherein the lock release operation is executed based on a lock release input received after displaying the message. 

Lind discloses this limitation. (See Lind at [0093] where notifications are presented to a user above a locked screen that messages have been received and the messages are presented upon opening of the locked screen.

See also Kim at [0100] where it is stated: The controller 180 may typically control the general operations of the terminal 100. For example, the controller 180 may set or release a lock state for restricting a user from inputting a control command with respect to applications when a status of the mobile terminal meets a preset condition.)

20. Ha and Kim disclose the limitations of Claim 12.
Kim discloses wherein the new message and the at least one historical message are displayed after execution of the lock release operation. (See Kim at [0100] where a lock operation may be used on the device and the rejection of Claim 1 generally for the display of recent and former related messages upon said device in Kim.).
Ha and Kim do not disclose a limitation wherein the notification is displayed on a lock screen when the new message is received while the electronic device is operating in a locked state, the method further comprising: executing a lock release operation based on the detected input corresponding to the notification, (See Lind at [0093] where notifications are presented to a user above a locked screen that messages have been received and the messages are presented upon opening of the locked screen.

See also Kim at [0100] where it is stated: The controller 180 may typically control the general operations of the terminal 100. For example, the controller 180 may set or release a lock state for restricting a user from inputting a control command with respect to applications when a status of the mobile terminal meets a preset condition.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:

US-20140287786-A1 09-2014 Bayraktar; Ismail
US-20160307249-A1 10-2016 Ku; Mary Pao-an
US-20110010182-A1 01-2011 Turski; Andrzej
US-20170099358-A1 04-2017 Perez; Janete
US-20180356952-A1 12-2018 BOOTHROYD; Christopher Craig

US-20170168751-A1 06-2017 Stevens; Luis F.
US-20190018570-A1 01-2019 Zeng; Sharon
US-10540599-B2 01-2020 Chander; Ajay
US-20200319754-A1 10-2020 HWANG; Changhwan
US-10877784-B1 12-2020 Testuggine; Davide


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
2/26/2022




	
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175